Exhibit 10.1


ENGAGEMENT AGREEMENT


AGREEMENT effective as of the 1st day of November, 2008 between Capital Gold
Corporation, a Delaware Corporation having an office at 76 Beaver Street, 14th
Floor, New York, NY 10005 (hereinafter referred to as the “Company”), and Scott
Hazlitt, an individual residing at 9428 W. Highway 50, Salida, CO 81201
(hereinafter referred to as “Hazlitt”).


This agreement (the “Agreement”) supersedes and replaces the executive
employment agreement by and between the Company and Hazlitt originally dated
January 1, 2007 as subsequently amended August 29, 2007,  and July 17, 2008.


IN CONSIDERATION OF the premises and mutual covenants and conditions herein
contained, the Company and Hazlitt hereby agree as follows:


1.           Engagement.  The Company agrees to engage Hazlitt, and Hazlitt
agrees to serve the Company as the V.P. Mine Development for the Company upon
the terms and conditions hereafter set forth.  The duties of Hazlitt shall be
consistent with his position as V.P. Mine Development, and shall be those duties
customarily performed by an executive of his experience. Hazlitt shall report to
the President of the Company.  During the term of engagement, Hazlitt shall not
directly or indirectly pursue any other business activity without the prior
written consent of the President, with the exception of activity that does not
materially interfere with his duties hereunder and passive personal investments
not in breach of any other term or provision hereof. Hazlitt agrees to travel to
whatever extent is reasonably necessary in the conduct of the Company’s
business, at the Company’s expense and pursuant to the Company’s standard
policies and procedures.


2.           Term.  This Agreement becomes effective as of November 1, 2008 and
shall expire on August 31, 2009 (the Engagement Period”).  Subject to the
provisions of Section 7 herein, the Engagement Period shall automatically renew
for successive one-year periods unless either party provides the other party
with written notice of its intent not to renew at least thirty (30) days prior
to the expiration of the then current Engagement Period.


3.           Compensation And Other Benefits.


(a)           Base Fee.  For his services to the Company during the Engagement
Period, the Company shall pay Hazlitt a fee at the annual rate of not less than
One Hundred Fifty Five Thousand Two Hundred and Fifty ($155,250) Dollars (the
“Annual Fee”) payable in equal monthly installments.


(b)           Bonus.  Hazlitt shall be eligible for any annual incentive bonus
opportunity offered by the Company to executive officers of the Company as
Hazlitt’s level.  In the event of any conflict between this Agreement and any
incentive bonus plan adopted by the Company for its officers and employees, this
Agreement shall control.  The amount of this bonus, as well as the criteria
necessary to earn a bonus, may be changed at any time by the Company and shall
be within the sole discretion of the Company.  All bonuses paid pursuant to this
Agreement will be subject to applicable withholdings and deductions, if
applicable, and will be paid no earlier than fifteen (15) days and no later than
ninety (90) days after the Company’s fiscal year end for which the bonus is
earned.  If Hazlitt’s engagement terminates, voluntarily or by the Company for
Cause, prior to the last day of the fiscal year for which the bonus applies,
Hazlitt acknowledges that he is not entitled to any bonus not yet paid at the
time of the termination because any such unpaid bonus will not be earned,
vested, due, or owing.  Hazlitt hereby expressly forfeits and waives any such
unpaid bonus.”)
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)           As an independent contractor, Hazlitt will not participate in the
Company’s Group Medical program or 401K pension program.


4.           Independent Contractor.  Nothing herein shall be construed to
create an employer-employee relationship between the Company and Hazlitt.
Hazlitt is an independent contractor and not an employee of the Company or any
of its subsidiaries or affiliates. The consideration set forth in Section 3
shall be the sole consideration due Hazlitt for the services rendered hereunder.
It is understood that the Company will not withhold any amounts for payment of
taxes from the compensation of Hazlitt hereunder.


5.           Services.  Hazlitt agrees to serve the Company faithfully and to
the best of his ability, and to devote substantially all of his business time,
labor, skill, attention and best ability to the performance of his duties
hereunder in a manner which will faithfully and diligently further the business
and interests of the Company.  All services required to be rendered by Hazlitt
may be rendered for the benefit of any of the Company’s affiliates or
subsidiaries, but no liability shall attach to such affiliate or subsidiary for
the payment of any compensation hereunder.


6.           Expenses.  During the period of his engagement, Hazlitt will be
reimbursed for his reasonable and necessary documented expenses incurred by him
pursuant to his engagement hereunder, as they are incurred. ”)


7.           Termination.


(a)           Termination for Cause.  The Company may discharge Hazlitt for: (i)
failure or refusal to perform the services required hereunder; (ii) a material
breach by Hazlitt of any of the terms of this Agreement; or (iii) Hazlitt’s
conviction of a crime that either results in imprisonment or involves
embezzlement, dishonesty, or activities injurious to the Company or its
reputation.  Whether Cause exists under this Agreement shall be determined by
the Company in its reasonable discretion.


(b)           Without Cause.  This Agreement may be terminated by the Company
without Cause at any time, such termination to be effective thirty (30) days
after Hazlitt’s receipt of written notice from the Company.  .


(c)           Disability.  This Agreement may be terminated by the Company upon
at least thirty (30) days’ written notice if Executive is prevented by illness,
accident or other disability (mental or physical) from performing the essential
functions of the position for one or more periods cumulatively totaling three
(3) months during any consecutive twelve (12) month period.


(d)           Death.  This Agreement shall be automatically terminated in the
event of Executive’s death during the term of employment.


(e)           Resignation.  Hazlitt shall have the right to terminate this
Agreement upon not less than sixty (60) days prior written notice of
termination.


(f)           Material Breach.  This Agreement may be terminated by Hazlitt for
a material breach by the Company of any of the terms of this Agreement, upon
thirty (30) days’ written notice specifying the breach, and failure of the
Company to either (i) cure or diligently commence to cure the breach within the
30-day notice period, or (ii) dispute in good faith the existence of the
material breach.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(g)           Change of Control.  The Agreement can be terminated Upon a Change
of Control as defined in the January 1, 2007 Agreement Regarding Change In
Control (“Change In Control Agreement”) entered into by and between the Company
and Hazlitt.  The Change In Control Agreement, is hereby amended as follows and,
as amended, remains in effect: Sections 2.1 and 6 thereof are amended to exclude
the Company’s termination of Hazlitt due to Hazlitt’s death as a basis for
Hazlitt’s entitlement to Change In Control Benefits.  All references to
Hazlitt’s salary are changed to Hazlitt’s Annual Fee.


(h)           Section 409A.
(i) Anything in this Agreement to the contrary notwithstanding, if on the date
of termination of Hazlitt’s services with the Company, as a result of such
termination, Hazlitt would receive any payment that, absent the application of
this Section 7(g)(i), would be subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then such payment shall be payable on the
date that is the earliest of (A) six (6) months after Hazlitt’s termination
date, (B) Hazlitt’s death or (C) such other date as will not result in such
payment being subject to such interest and additional tax.


(ii)  It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code.  To the extent such potential payments or benefits could
become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Hazlitt the economic benefits described herein
in a manner that does not result in such tax being imposed.


8.           Effect of Termination.


(a)           In the event that this Agreement is terminated for "cause"
pursuant
to subsection 7(a),  the Company shall pay Hazlitt, at the time of such
termination, only the fees and any reasonable and necessary business expenses
incurred by him in connection with his services (less any applicable
withholdings and deductions), all due and payable to him through the date of the
termination of this Agreement.


(b)           In the event that this Agreement is terminated without cause
pursuant
to subsection 7(b), the Company shall pay Hazlitt a cash termination payment
equal to Hazlitt’s Annual Fee in effect upon the date of termination, payable in
equal monthly installments beginning in the month following Hazlitt’s
termination. Such termination payments shall cease immediately in the event that
Hazlitt violates any provision of Sections 9 and/or 10 herein.   In addition,
the Company shall pay Hazlitt any reasonable and necessary business expenses
incurred by Hazlitt in connection with his duties, all to the date of
termination and payable in a lump sum, less any applicable holdings and
deductions, as soon as administratively practicable following Hazlitt’s
termination.


(c)           In the event that this Agreement is terminated due to disability
pursuant to subsection 7(c), the Company shall pay Hazlitt the same amount as
provided for in subsection 8(a) above, in the same manner as provided for
therein.  In addition, the Company shall pay Hazlitt a cash termination payment
equal to one (1) month of Hazlitt’s Annual Fee in effect upon the date of
termination, payable in a lump sum.


(d)           In the event this Agreement is terminated at his election pursuant
to subsection 7(d) or subsection 7(e), the Company shall pay to Hazlitt, the
same amount as provided for in subsection 8(a) above, in the same manner as
provided for therein.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(d)           In the event this Agreement is terminated for material breach by
Hazlitt pursuant to subsection 7(f), the Company shall pay to Hazlitt
termination payments in an amount equal to three (3) months’ of Hazlitt’s Annual
Fee plus an amount equal to one (1) month of the Annual Fee for each full year
of Hazlitt’s engagement after Hazlitt’s first year of providing services to the
Company, less applicable holdings and deductions, after the date such notice is
given.  Such termination payments shall be paid in equal monthly installments to
Hazlitt beginning in the month following Hazlitt’s termination.  Such
termination payments shall be paid so long as Hazlitt is not in breach of any
term of this Agreement, including, without limitation, Sections 9 and 10
hereof.  In addition, the Company shall pay to Hazlitt all accrued fees and any
reasonable and necessary business expenses incurred by Hazlitt in connection
with his duties, all to the date of termination and payable in a lump sum, less
applicable holdings and deductions, as soon as administratively practicable
following Hazlitt’s termination.
 
(e)           In the event of a Termination Upon a Change of Control as defined
in the Change In Control Agreement, the Company’s obligation to Hazlitt shall be
as set forth in the Change In Control Agreement.


9.           Confidentiality.


(a)  The term “Confidential Information” shall include, but not be limited to,
the whole or any portion or phase of (i) any confidential, or proprietary or
trade secret, technical, business, marketing or financial information, whether
pertaining to (1) the Company or its Affiliates, (2) its or their suppliers, or
(3) any third party which the Company or its Affiliates is under an obligation
to keep confidential including, but not limited to, methods, know-how,
techniques, systems, processes, software programs, works of authorship, supplier
lists, projects, plans, and proposals, and (ii) any software programs and
programming prepared for the Company’s benefit whether or not developed, in
whole or in part by Hazlitt.  For purposes of this Agreement, “Confidential
Information” shall include, but shall not be limited to, strategies, analysis,
concepts, ideas, or plans; operating techniques; demographic and trade area
information; prospective site locations know-how; improvements; discoveries,
developments; designs, techniques, procedures; methods; machinery, devices;
drawings; specifications; forecasts; new products; research data, reports, or
records; marketing or business development plans, strategies, analysis, concepts
or ideas; contracts; general financial information about or proprietary to the
Company, including, but not limited to, unpublished financial statements,
budgets, projections, licenses, and costs; pricing; personnel information; and
any and all other trade secrets, trade dress, or proprietary information, and
all concepts or ideas in or reasonably related to the Company’s business.  All
such Confidential Information is extremely valuable and is intended to be kept
secret to the Company; is the sole and exclusive property of the Company or its
Affiliates; and, is subject to the restrictive covenants set forth herein. The
term Confidential Information shall not include any information generally
available to the public or publicly disclosed by the Company (other than by the
act or omission of Hazlitt), information disclosed to Hazlitt by a third party
under no duty of confidentiality to the Company or its Affiliates, or
information required by law or court order to be disclosed by Hazlitt.


(b)  Hazlitt shall not, without the Company’s prior written approval, use,
disclose, or reveal to any person or entity any of the Company’s Confidential
Information, except as required in the ordinary course of performing duties
hereunder.  Hazlitt shall not use or attempt to use any Confidential Information
in any manner which has the possibility of injuring or causing loss, whether
directly or indirectly, to the Company or any of its Affiliates.


(c)  In the event that Hazlitt’s engagement with the Company is terminated for
any reason whatsoever, he shall return to the Company, promptly upon the
Company’s written request therefore, any documents, photographs, tapes, discs,
memory devices, and other property containing Confidential Information which
were received by him during his engagement, without retaining copies thereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
10.           Non-Competition; Non-Solicitation; Anti-Raiding;
Non-Disparagement.  Without the prior written approval of the Chief Executive
Officer or the President of the Company, Hazlitt shall not, directly or
indirectly, during his engagement and until the end of one hundred eighty (180)
days after termination of engagement (however such termination occurs,
including, without limitation, termination pursuant to Section 7(a), 7(b), 7(c),
7(d) or 7(e)):


(a)  Engage in a “Competing Business’’ in the “Territory”, as those terms are
defined below, whether as a sole proprietor, partner, corporate officer,
employee, director, shareholder, consultant, agent, independent contractor,
trustee, or in any other manner by which Hazlitt holds any beneficial interest
in a Competing Business, derives any income from any interest in a Competing
Business, or provides any service or assistance to a Competing Business.
“Competing Business” shall mean any business that mines or produces minerals
which is competitive with the business of the Company or any of its Affiliates
(defined below), as conducted or under development at any time during the term
of engagement.  “Affiliates” shall mean any entity controlled by or under common
control with the Company or any joint venture, partnership or other similar
entity to which the Company is a party.  “Territory” shall mean anywhere in the
state of Sonora, Mexico.  The provisions of this Section 10 will not restrict
Hazlitt from owning less than five percent of the outstanding stock of a
publicly-traded corporation engaged in a Competing Business;


(b)  Acquire, lease or otherwise obtain or control any beneficial, direct or
indirect interest in mineral rights, or other rights or lands necessary to
develop, any mineral property in which the Company or any of its Affiliates at
the time of termination as a beneficial interest or is actively seeking to
acquire, or that is within a distance of five (5) kilometers from any point on
the outer perimeter of any such property in which the Company or any of its
affiliates has a beneficial interest or that it is seeking to acquire;


(c)  Conduct any exploration or production activities or otherwise work on or in
respect of any mineral property within a distance of five (5) kilometers from
any point on the outer perimeter of any mineral property in which the Company or
any of its affiliates then has a beneficial interest or is actively seeking to
acquire;


(d)  (i) Contact or solicit, or direct or assist others to contact or solicit,
for the purpose of promoting any person’s or entity’s attempt to compete with
the Company or any of its Affiliates, in any business carried on by the Company
or any of its Affiliates during the period in which Hazlitt was a consultant of
the Company, any suppliers, independent contractors, vendors, or other business
associates of the Company or any of its Affiliates that were existing or
identified prospective suppliers, independent contractors, vendors, or business
associates during such period, or (ii) otherwise interfere in any way in the
relationships between the Company or any of its Affiliates and their suppliers,
independent contractors, vendors, and business associates;


(e)  (i) Solicit, offer engagement to, otherwise attempt to hire, or assist in
the hiring of any employee or officer of the Company or any of its Affiliates;
(ii) encourage, induce, assist or assist others in inducing any such person to
terminate his or her engagement with the Company or any of its Affiliates; or
(iii) in any way interfere with the relationship between the Company or any of
its Affiliates and their employees; or
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(f)  Make any public statement or perform or do any other act prejudicial or
injurious to the reputation or goodwill of the Company or any of its Affiliates
or otherwise interfere with the business of the Company or any of its
Affiliates.


11.           Acknowledgments.  Hazlitt acknowledges that the covenants
contained in Sections 9 and 10, including those related to duration, geographic
scope, and the scope of prohibited conduct, are reasonable and necessary to
protect the legitimate interests of the Company.  Hazlitt acknowledges that the
covenants contained in Sections 9 and 10 are designed, intended, and necessary
to protect, and are reasonably related to the protection of, the Company’s trade
secrets, to which he will be exposed and with which he will be
entrusted.  Specifically, without limitation, Hazlitt is entrusted with trade
secrets regarding:  the strategic planning initiatives; business development
plans; budgets; financial information; management training; future business
plans; and operational strategies and procedures.  Hazlitt understands that any
breach of Sections 9 or 10 will also constitute a misappropriation of the
Company’s proprietary rights, and may constitute a theft of the Company’s trade
secrets under applicable local, state, and federal statutes, and will result in
a claim for injunctive relief, damages, and/or criminal sanctions and penalties
against Hazlitt by the Company, and possibly others.


12.           Forfeiture of Termination Payments.  If Hazlitt breaches Sections
9 or 10 of this Agreement during the term that termination payments are made
pursuant to Sections 8(b) or 8(d) of this Agreement, Hazlitt shall pay back to
the Company all termination payments received to date.  Nothing contained in
this Section 12 shall be construed as prohibiting the Company from pursuing any
other remedies available to it in the event of the breach of Sections 9 or 10,
including the equitable remedies set forth in Section 14.


13.           Non-Exclusivity of Rights.  Amounts that are vested benefits or
that Hazlitt is otherwise entitled to receive under any plan, policy or program
of, or contract or agreement with the Company at or subsequent to termination of
engagement (however such termination occurs, including, without limitation,
termination pursuant to Section 7(a), 7(b), 7(c), 7(d) or 7(e)) shall be payable
in accordance with such plan, policy or program of, or any contract or agreement
except as explicitly modified by this Agreement.


14.           Equitable Remedies.  The services to be rendered by Hazlitt and
the Confidential Information entrusted to Hazlitt as a result of his engagement
by the Company are of a unique and special character, and any breach of Sections
9 or 10 will cause the Company immediate and irreparable injury and damage, for
which monetary relief would be inadequate or difficult to quantify.  the Company
will be entitled to, in addition to all other remedies available to it,
injunctive relief and specific performance to prevent a breach and to secure the
enforcement of Sections 9 or 10.  Hazlitt acknowledges that injunctive relief
may be granted immediately upon the commencement of any such action without
notice to Hazlitt and in addition may recover monetary damages.  In the event a
court requires posting of a bond, the parties agree to a maximum $5,000
bond.  Hazlitt further acknowledges that his duties under this Agreement shall
survive termination of his engagement, whether the termination is voluntary or
involuntary, rightful or wrongful, and shall continue until the Company consents
in writing to the release of Hazlitt’s obligations under this Agreement.  The
parties further agree that the provisions of Sections 9 and 10 are separate from
and independent of the remainder of this Agreement and that these provisions are
specifically enforceable by the Company notwithstanding any claim made by
Hazlitt against the Company.


15.           Attorney’s Fees.  In the event Hazlitt breaches, or threatens to
breach, any provision of this Agreement, Hazlitt acknowledges that he shall be
solely and fully responsible for all fees and costs, including without
limitation, all attorney’s fees and costs, incurred by the Company in enforcing
this Agreement if the Company is the prevailing party in any litigation.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
16.           Entire Agreement; Amendments. This Agreement (including all
exhibits and the Change In Control Agreement) constitute the entire
understanding between the parties with respect to the subject matter herein and
therein, and they supersede any prior or contemporaneous understandings or
agreements.  This Agreement may be amended, supplemented, or terminated only by
a written instrument duly executed by each of the parties.


17.           Headings. The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation. References to Sections
are to Sections of this Agreement.


18.           Gender; Number.  Words of gender may be read as masculine,
feminine, or neuter, as required by context. Words of number may be read as
singular or plural, as required by context.


19.           Severability. The covenants in this Agreement shall be construed
as independent of one another, and as obligations distinct from one another and
any other contract between Hazlitt and the Company. If any provision of this
Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions hereof. It
is the intention of the parties that in the event any provision is held illegal,
invalid, or unenforceable, that such provision be limited and construed so as to
effect the intent of the parties to the fullest extent permitted by applicable
law. Any claim by Hazlitt against the Company shall not constitute a defense to
enforcement by the Company of this Agreement.


20.           Survival. The provisions of Sections 7, 9, 10, 11, 12, 13, 14, 15,
16, 19, 20, 21, 22, 23, 24 and 25 shall survive the termination of this
Agreement.


21.           Notices.  All notices, demands, waivers, consents, approvals, or
other communications required hereunder shall be in writing and shall be deemed
to have been given if delivered personally, if sent by facsimile with
confirmation of receipt, if sent by certified or registered mail, postage
prepaid, return receipt requested, or if sent by same day or overnight courier
service to the following addresses:


 
(i)
If to the Company, to:

Capital Gold Corporation
76 Beaver Street, 14th Floor
New York, NY 10005
Tel. No.: (212) 344-5158
Fax No..: (212) 344-4537
Attention: President


 
 (ii)
If to Hazlitt, to:

 Scott Hazlitt
 9428 W. Highway 50
Salida, CO. 81201
Tel. No: 719-539-0515
 Fax No.: 719-539-0510


Notice of any change in any such address shall also be given in the manner set
forth above. Whenever the giving of notice is required, the giving of such
notice may be waived by the party entitled to receive such notice.


22.           Waiver. The failure of any party to insist upon strict performance
of any of the terms or conditions of this Agreement shall not constitute a
waiver of any of such party’s rights hereunder.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
23.           Assignment. Other than as provided below, neither party may assign
any rights or delegate any of obligations hereunder without the prior written
consent of the other party, and such purported assignment or delegation shall be
void; provided that the Company may assign the Agreement to any entity that
purchases the stock or assets of, or merges with, the Company or any
Affiliate.  This Agreement binds, inures to the benefit of, and is enforceable
by the successors and permitted assigns of the parties and does not confer any
rights on any other persons or entities.


24.           Governing Law. This Agreement shall be construed and enforced in
accordance with New York law except for any New York conflict-of-law principle
that might require the application of the laws of another jurisdiction.


25.           Submission to Jurisdiction: Service: Waivers.  With respect to any
claim arising out of this Agreement, each party hereto (a) irrevocably submits,
for itself and its property, to the jurisdiction of the state court located in
the City and County of New York, New York, the federal court located in New
York, New York, and appellate courts therefrom, (b) agrees that the venue for
any suit, action or proceeding arising out of or relating to this Agreement
shall be exclusive to and limited to such courts, and (c) irrevocably waives any
objection it may have at any time to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and further
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court that such court does not have
jurisdiction over it. Each party irrevocably consents to the service of process
in any suit, action or proceeding in any of the aforesaid courts by the mailing
of copies of process to the other party or parties hereto, by certified or
registered mail at the address specified in Section 21.


IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto
effective as of the date first above written.


CAPITAL GOLD CORPORATION


By:           s/Gifford
Dieterle                                                                
Gifford Dieterle, President




s/Scott Hazlitt                                
 Scott Hazlitt
 
 
- 8 -

--------------------------------------------------------------------------------

 